DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 10, 12-13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2000072936 (herein Junji).
A machine translation has been relied upon with respect to Junji.  Both the JP document and the machine translation are supplied with the instant action.
As to claims 1, 8, Junji teaches a composition comprising an ethylene octene (C8 alpha olefin) non conjugated polyene (ENB) interpolymer (paragraph 11-12), wherein the interpolymer has a Tg of -78 to -58 oC (paragraph 16).  Also see examples in e.g. table 1, wherein example 1 that is a copolymer of ethylene, 1-octene (1-オクテン) and ENB has a Tg of -63.4.  Junji is silent on the crystallinity.  However, by definition the crystallinity must be between 0 and 100, which when entered into the equation yields a maximum Tg of -55 to 7.5 oC.  Thus, the equation is inherently met since every possible value of the crystallinity would read on the claim.
As to claims 2 and 10 , the Mooney viscosity (ムーニー粘度) ML1 + 4, 100 ° C (paragraph 45) is reported as from 20 to 150 (paragraph 7 and 15) in table 1 as 27.  This is substantially similar to the MV in example 1 of the instant invention.  The melt viscosity is proportionally related to the molecular weight.  See paragraph 17.  The polymers are substantially linear (table 1).  Therefore, it is reasonable to take the 
As to claim 7, he alpha-olefin content (molar ratio): α−オレフィンの含量（モル比）in table 1 is 44.2, which is within the claimed range.  Also see paragraph 11.
As to claim 12, the MWD (Mw/Mn) is 2 to 15 (paragraph 18) and exemplified as 2.2 (example 1 in table 1).
As to claim 13, the composition comprises greater than 90% of the interpolymer.  See examples.  
As to claim 15, a crosslinking agent is taught.  See paragraph 30, 33 and examples.
As to claim 16, crosslinked compositions are taught.  See examples.
As to claims 17-18, injection molded (paragraph 42) parts (articles) are taught for e.g. automobile parts (paragraph 2).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000072936 (herein Junji).
The discussion with respect to Junji set-forth above is incorporated herein by reference.
As to claims 2-6, Junji discloses that the melt viscosity is 20 to 150.  See paragraph 15.  The melt viscosity is proportionally related to the molecular weight.  See paragraph 17.  The instant specification shows that one the melt viscosity is within the claimed range, the equations of claims 3-6 are met.  Therefore, it is reasonable to take the position that the equations would be met once the MV is modified to within the ranges of Junji (e.g. 150).  It would have been obvious to prepare polymers with a melt viscosity within the narrow range of Junji, given that Junji discloses that said amounts are suitable (also see MPEP 2144.05 regarding overlapping ranges).  Since it would have been obvious to utilize any amount within the claimed range given that the narrow range is taught in Junji, it is reasonable to take the position that the equations would be met once the MV is modified to within the ranges of Junji (e.g. 150).  
As to claim 11, Junji discloses that the melt viscosity is 20 to 150.  See paragraph 15.  However, is silent on the viscosity at 0.1 rad/sec.  The examples of the instant invention show that when the melt viscosity of similar polymers are within the claimed range, the viscosity at 0.1 rad/sec is met.  Since it would have been obvious to utilize any amount within the claimed range given that the narrow range is taught in Junji, it is reasonable to take the position that the viscosity at 0.1 rad/sec would be met once the MV is modified to within the ranges of Junji (e.g. 150).  
As to claims 9 and 14, Junji teaches multiple interpolymers (table 1) that differ by MWD, Tg and Mooney Viscosity.  Junji does not specifically disclose examples are that they are together.  However, it is prima facie obvious to combine two compositions each taught by the prior art to be useful for the same purpose in order to form a third composition for the same purpose (see MPEP 2144.06).  Moreover, case law has established that it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (A). Specifically, Junji teaches that both the interpolymers are suitable.  In light of this discussion, it is apparent that the presently claimed invention is arrived at by combining prior art elements according to .  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,977,251 teaches olefin elastomers (col. 2, lines 55-67) such as copolymers of ethylene, and specifically ethylene/1-octene/5-ethylidene-2-norbornene (col. 33, lines 40-55).  
WO 00/69930 teaches ethylene alpha olefin polyene monomer interpolymers (EAODM) that include an alpha olefin of octene, etc.  Further, teaching broad amounts of crystallinity and glass transition.  However, the examples do not show monomers for the alpha olefin within the claimed range.  More striking, the equation is not met in the examples.  Further, while the ranges in theory could have values within the claimed range, it is not a matter of just selecting one value from the crystallinity and Tg.  The crystallinity effects the Tg (page 5), thus the ranges are not independent.  And therefore, the totality of the facts of the WO reference suggests that the claimed copolymer with amounts within the claimed amount are not suggested and there is not direction on how to achieve them.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764